Filed 11/01/18                                   Case 18-01031                                              Doc 31


             5
        1   JEFFREY S. SHINBROT, ESQ.
        2
            (SBN 155486)
            jeffrey@shinbrotfirm.com
        3   JEFFREY S. SHINBROT, APLC
        4
            8200 Wilshire Boulevard, Suite 400
            Beverly Hills, California 90211
        5   Telephone: (310) 659-5444
        6
            Fax (310) 878-8304
            Special Litigation Counsel to Debtor Southern Inyo Healthcare District
        7

        8                            UNITED STATES BANKRUPTCY COURT
        9                 EASTERN DISTRICT OF CALIFORNIA FRESNO DIVISION
       10
             In re                                                Bankruptcy Case No.: 16-10015
       11                                                         Chapter 9
             SOUTHERN INYO HEALTHCARE
       12
             DISTRICT                                             Adv. Case No.: 18-01031
       13
                                                                  JSS1
       14
             Chapter 9 Debtor.
       15    SOUTHERN INYO HEALTHCARE                             DECLARATION OF RICHARD
             DISTRICT, plaintiff                                  FEDCHENKO IN SUPPORT OF
       16
                                                                  MOTION FOR PRELIMINARY
       17                  v.                                     INJUNCTION AGAINST VI
                                                                  HEALTHCARE FINANCE, INC COURT
       18
             HEALTHCARE CONGLOMERATE
       19    ASSOCIATES, LLC; VI HEALTHCARE                       Hearing:
             FINANCE, INC.; and DOES 1 through 10,                Date: November 29, 2018
       20                                                         Time: 1:30 p.m.
             defendants.
                                                                  Place: Courtroom 11
       21
                                                                  2500 Tulare St., 5th Fl
       22                                                         Fresno, California

       23

       24
                     COMES NOW, SOUTHERN INYO HEALTHCARE DISTRICT and submits the
       25
            Declaration of Richard Fedchenko in support of its Motion for Preliminary Injunction Against
       26   Vi Healthcare Finance, Inc., and for sequestration of tax revenues or further Order of this Court.
       27   ///
       28   ///


                                                            -1-
Filed 11/01/18                                   Case 18-01031                                         Doc 31



        1   Respectfully submitted this 31st day of October, 2018.
        2

        3

        4                                                   THE SHINBROT FIRM
        5
                                                            By:/s/Jeffrey S. Shinbrot
        6
                                                            Jeffrey S. Shinbrot, Special
        7                                                   Litigation Counsel for the Southern Inyo
                                                            Healthcare District
        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28




                                                           -2-
Filed 11/01/18   Case 18-01031   Doc 31
Filed 11/01/18   Case 18-01031   Doc 31




                 EXHIBIT 3
Filed 11/01/18   Case 18-01031   Doc 31
